391 F.2d 281
Leoplian J. GREGORY, Appellant,v.UNITED STATES of America, Appellee.
No. 21807.
United States Court of Appeals Ninth Circuit.
February 20, 1968.

Charles Kellar (argued), Las Vegas, Nev., for appellant.
Joseph Ward (argued), U. S. Atty., Robert S. Linnell, Asst. U. S. Atty., Las Vegas, Nev. (argued), for appellee.
Before CHAMBERS, MERRILL, and DUNIWAY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
The objections to the receipt in evidence of fingerprints and handwriting exemplars of Gregory without Escobedo-Miranda* warnings are not valid. Schmerber v. State of California, 384 U.S. 757, 86 S. Ct. 1826, 16 L. Ed. 2d 908; Gilbert v. State of California, 388 U.S. 263, 87 S. Ct. 1951, 18 L. Ed. 2d 1178; Lewis v. United States, D.C.Cir., 382 F.2d 817.


3
The objection about no Negro on the jury (one was called but was removed by a peremptory challenge) we reject. There was no timely challenge to the panel.


4
Other points, too, we find without merit.



Notes:


*
 Escobedo v. State of Illinois, 378 U.S. 478, 84 S. Ct. 1758, 12 L. Ed. 2d 977; Miranda v. State of Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694